Citation Nr: 1013107	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-03-242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD with 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Air Force from January 1969 to December 1972 and from 
February 1973 to April 1974. 
 
This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the Veteran presented testimony at a 
hearing, sitting at the RO, before the undersigned.  A 
transcript of this hearing has been associated with the 
Veteran's claims folder.

The Board points out that, if it is not medically possible 
to distinguish the effects of service-connected and non-
service-connected disabilities, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected disabilities.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As will be 
discussed in further detail in the following decision, the 
Board finds that the Veteran is entitled to service 
connection for PTSD with depression.  Therefore, the issue 
has been phrased accordingly and encompasses a full grant of 
benefits.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities).  



FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
denied in a May 2004 RO decision.  The Veteran did not 
appeal this decision and the decision became final.  

2.  The evidence received since the May 2004 decision is new 
and raises a reasonable possibility of substantiating 
whether the Veteran's PTSD was incurred in service.  

3.  The Veteran did not engage in combat with the enemy.

4.  The evidence is in relative equipoise on the question of 
whether the Veteran has a diagnosis of PTSD.

5.  The Veteran's in-service stressor of having been 
subjected to mortar attacks during his service in Vietnam 
has been confirmed.  

6.  The Veteran's PTSD with depression is causally linked to 
a stressor event of a hostile enemy attack while he was 
stationed in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  New and material evidence having been received; the 
claim of service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).  

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for establishing service connection for PTSD with 
depression are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Given the favorable action in this case granting service 
connection for PTSD with depression, no further notice or 
assistance in developing the facts pertinent to this issue 
is required.

New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 
3.104.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-
30 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his 
previously denied claim was received in January 2006, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the adjudicator 
must determine whether the evidence added to the record 
since the last final decision is new and material.  If new 
and material evidence is presented or secured with respect 
to a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the claimant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A.          § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).  

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed 
that under the regulation new evidence could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its ratings decision."  Hodge v. West, 
155 F.3d. 1356, 1363, (Fed. Cir. 1998).  

The May 2004 RO decision denied the Veteran's claim to 
reopen entitlement to service connection for PTSD on the 
basis that the Veteran did not have a confirmed diagnosis of 
PTSD and no in-service stressor.  The Veteran did not appeal 
the decision, and it became final.  

The evidence considered by the RO at the time included VA 
treatment records from September 1996 to March 2004; service 
treatment records; military personnel records; and various 
lay statements.
The May 2004 RO decision was final based upon the evidence 
then of record.  However, the claim will be reopened if new 
and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the May 2004 RO decision, 
which was the last final adjudication that disallowed the 
Veteran's claim.  

As noted, an application to reopen the Veteran's current 
claim was received by the RO in January 2006.  The evidence 
added to the record includes a VA treatment records with a 
PTSD diagnosis, a verified stressor, and the Veteran's oral 
testimony given in January 2010, and written statements in 
support of his claim.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  

That evidence is new, and does bear directly on the question 
of whether the Veteran's PTSD was aggravated by service.  In 
the Board's opinion, this evidence provides a more complete 
picture of the Veteran's disability and its origin, and, 
thus, is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.  

Service Connection for PTSD with Depression

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996). 

Under the laws administered by VA, service connection for 
PTSD requires: 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will 
vary depending on whether a Veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the Veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service), the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

Where, however, VA determines that the Veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW 
experiences, the Veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other credible evidence corroborating the 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996). 

With regard to evidence of an in-service stressor, in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held 
that a veteran's unit records constituted independent 
descriptions of rocket attacks that were experienced by the 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to him, objectively 
corroborated his claim of having experienced rocket attacks.  
The Court reiterated that, although the unit records did not 
specifically identify the veteran as being present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred suggested 
that he was in fact exposed to the attacks.

The Board has first considered the question of whether the 
Veteran has a confirmed diagnosis of PTSD.  After a review 
of the evidence, the Board finds that the evidence is in 
relative equipoise on the question of whether the Veteran 
has a diagnosis of PTSD.  

A January 2006 treatment record diagnosed the Veteran, in 
part, with PTSD and depressive disorder, NOS.  A February 
2006 VA treatment record noted that the Veteran described 
his stressor of mortar attacks while stationed in Vietnam.  
The examiner noted, in part, that the Veteran appeared to 
meet the DSM-IV criteria for recurrent depression and 
symptoms of PTSD.

A July 2006 VA examiner diagnosed the Veteran, in part, with 
Impulse Control Disorder, NOS and antisocial and schizoid 
personality features.  In May 2007, the same VA examiner 
that conducted the July 2006 VA examination provided an 
opinion-only examination.  He again found that the Veteran 
did not meet the DSM-IV criteria for PTSD.  He further noted 
that the Veteran could have the opportunity to be reexamined 
by another examiner that might reach a different conclusion.

VA treatment records dated from July 2006 to January 2010 
reflect diagnosis of and treatment for PTSD and Depressive 
Disorder NOS pursuant to the DSM-IV criteria.  (See October 
2008 VA treatment record).

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran has a current diagnosis of PTSD.  The 
Board is aware of the VA examiner's unfavorable opinion that 
the Veteran did not have a diagnosis of PTSD; however, the 
Board finds the more recent VA treatment records have 
greater probative value.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the Board, however, may favor the opinion 
of one competent medical professional over that of another 
so long as an adequate statement of reasons and bases is 
provided).  The July 2006 VA examiner's rationale was 
primarily premised on the fact that the Veteran"[o]verall 
was complaining of non-combat stressors with about the 
average amount of exposure for Vietnam veterans."  However, 
the Board points out that a stressor need not be combat-
related in order to be a valid stressor.  Regardless, as 
previously discussed herein, more recent medical evidence 
supports diagnoses of PTSD and a depressive disorder.  The 
Veteran was in receipt of treatment (i.e., medication) and 
had, in essence, reported recently that his symptoms had 
improved.  (See October 2008 VA treatment record (reporting 
"doing well" and "PTSD symptoms still present, but decreased 
with medications").  

The Veteran's diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a corroborated in-
service stressor for service connection to be warranted.  
Thus, the question becomes whether the Veteran either 
engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which 
the diagnosis of PTSD is predicated. 

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that military records indicate that the 
Veteran was awarded the National Defense Service Award, 
Vietnam Service Medal, and Republic of Vietnam Campaign 
Medal, but no combat-related citations such as the Purple 
Heart Medal or the Combat Ribbon are indicated by his DD-214 
Form.  Additionally, the Veteran's military records indicate 
that he was assigned to the Phan Rang Air Force Base, which 
would not, in and of itself, suggest combat.  Moreover, the 
Veteran's service treatment records do not suggest any 
wounds attributable to combat.  For these reasons, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not engage in combat with the enemy during 
service. 
As such, the Board has considered whether the Veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor(s).  The Veteran has reported several stressful in-
service events related to his service in Vietnam.  Notably, 
he reported that he was exposed to rocket/mortar attacks at 
Phan Rang Air Force Base from September 1970 to December 
1970.  (See February 2005 stressor statement).  

The Veteran's service personnel records show that he was 
stationed in the Republic of Vietnam from August 1970 to 
October 1971 and was assigned to the 35 Supply Sq., Phan 
Rang, AB, RVN.  Additionally, research revealed that there 
was a hostile artillery, rocket, or mortar attack at Phan 
Rang Air Force Base during the pertinent time period.  (See 
Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN).

The Veteran's unit records combined with research that shows 
that mortar attacks occurred at Phan Rang Air Force Base 
while the Veteran was stationed there lends credence to his 
claim of having experienced mortar attacks (despite the fact 
that the records do not specifically identify the Veteran as 
being present during the attacks).  See Pentecost v. 
Principi, 16 Vet. App. at 124.  In light of the Court's 
ruling in Pentecost, and after consideration of all of the 
evidence, the Board finds that the Veteran's PTSD with 
depression is causally linked to a stressor event of mortar 
attacks upon Phan Rang Air Force Base while he was stationed 
in the Republic of Vietnam.  

The in-service stressor has been linked to the Veteran's 
current psychological disability by the January 2006 VA 
physician.  Given the Veteran's PTSD diagnosis, his verified 
stressor of mortar attacks, and nexus of diagnosis to the 
in-service stressor, the Board finds that the criteria for 
service connection for PTSD with depression have been met in 
this case.  The claim is granted in full. 



ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


